Citation Nr: 0948694	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-34 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1971. His military occupational specialty was a welder and 
personnel records show that he served with the 5171h Engr Co, 
USARPAC from July 1970 to December 1970 and with Co D,
69th Engr Bn (Const) USARPAC from December 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cheyenne, 
Wyoming.  The Veteran indicated on his November 2006 VA Form 
9 that he wished to testify at a BVA hearing.  In August 2007 
correspondence, he withdrew the hearing request.

This case was previously before the Board in April 2009 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

There is competent evidence of a current diagnosis of PTSD 
and also competent evidence that the Veteran's PTSD is 
related to at least one verifiable traumatic event 
experienced during his active military service in the 
Republic of Vietnam.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that he suffers 
from PTSD a result of his experiences while serving in the 
United States Army from August 1968 to July 1971.  
Specifically, the Veteran claims that he was subjected to 
several stressful events during his military service 
including, among others, an event during which the unit he 
was stationed with was subject to a mortar attack.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   In 
order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  
  
Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 

Regarding the question of the occurrence of an in-service 
stressor to support the diagnosis of post-traumatic stress 
disorder, the evidence necessary to establish the occurrence 
of an in-service stressor varies depending on whether or not 
the Veteran engaged in combat with the enemy. Gaines v. West, 
11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
Veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor. Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor. Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

Analysis

The Veteran's service treatment records do not reflect 
treatment for PTSD or any other acquired psychiatric disorder 
and at a separation examination in July 1971 the Veteran was 
psychiatrically "normal."

Following separation, the Veteran reported, in September 
2004, that he had experienced auditory flashbacks of 
helicopters, gunfire and yelling.  He also endorsed sleep 
disturbance, increased anxiety, and suicidal ideation.  In an 
October 2003 VA nursing note, the Veteran's symptoms were 
described as PTSD.

In September 2009, the Veteran underwent a VA examination 
during which he described his subjective symptoms to include 
poor sleep, nightmares, difficulty at work, and disrupted 
family relationships.  He further endorsed mood swings, 
racing thoughts, and distractibility.  After reviewing the 
Veteran's mental status the examiner stated that the Veteran 
was primarily suffering from a bipolar disorder and that 
symptoms of PTSD and bipolar disorder are very similar where 
the bipolar disorder is not being managed well.  The examiner 
declined to either rule out or confirm PTSD, stating that 
such a determination could only be made once the Veteran's 
mood disorder had stabilized.

The record includes an August 2005 letter from a VA doctor, 
indicating that the Veteran had been treated for PTSD 
beginning in September 2004.  The doctor stated that the 
Veteran exhibited several signs and symptoms of the disorder 
related to combat experience during his time in Vietnam.  The 
Board notes that while symptoms relating to a mood disorder 
are noted currently, such symptomatology was not apparent in 
September 2004 when the Veteran first underwent treatment.  
Accordingly, a statement confirming treatment of PTSD during 
a period when the Veteran's mood disorder had either not 
developed or was "well managed," in combination with the 
current VA examination findings, render the August 2005 
letter highly probative in establishing the Veteran's current 
diagnosis of PTSD and in linking that diagnosis to in-service 
stressors.

An August 2009 report from the Defense Personnel Records 
Information Retrieval System shows that Operational Reports-
Lessons Learned (OR-LL) submitted by the Veteran's unit, the 
69th Engineering Battalion, recorded that elements of the 
battalion were subjected to enemy sniper attacks.  
Furthermore, an OR-LL also documents a rocket attack against 
a combined crew of both the 69th Engineering Battalion and 
the 523rd Engineering Company resulting in five individuals 
being wounded in action.  The Board finds that at least some 
of the Veteran's alleged stressors are supported and 
confirmed by the evidence.

In sum, the Veteran has been diagnosed with PTSD, a competent 
medical professional has associated the Veteran's PTSD with 
his combat experience, and in-service combat stressors have 
been confirmed.  The preponderance of the evidence supports 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.


ORDER

Service connection for PTSD is granted.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


